Appellate Case: 21-6165     Document: 010110704001          Date Filed: 06/30/2022     Page: 1
                                                                                       FILED
                                                                           United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                              Tenth Circuit

                              FOR THE TENTH CIRCUIT                               June 30, 2022
                          _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,
                                                                No. 21-6165
  v.                                                   (D.C. Nos. 5:19-CV-00939-D &
                                                            5:16-CR-00029-D-1)
  KEN EJIMOFOR EZEAH,                                           (W.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                                       ORDER
                          _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.
                    _________________________________

        This matter is before the court on Appellant’s Petition for Panel Rehearing

 (“Petition”). Pursuant to Fed. R. App. P. 40, we grant panel rehearing in part to the extent

 of the modifications in the attached revised Order Denying Certificate of Appealability.

 The remainder of the relief requested in the Petition is denied.

        Our May 26, 2022 order declining to issue a certificate of appealability and

 dismissing this appeal is withdrawn and replaced by the attached revised version, which

 shall be filed as of today’s date. Because our decision to partially grant panel rehearing

 does not affect the outcome of this appeal, Appellant may not file a second or successive
Appellate Case: 21-6165     Document: 010110704001        Date Filed: 06/30/2022   Page: 2


 rehearing petition. See 10th Cir. R. 40.3.


                                              Entered for the Court,



                                              CHRISTOPHER M. WOLPERT, Clerk




                                              2
Appellate Case: 21-6165      Document: 010110704001        Date Filed: 06/30/2022     Page: 3
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                                FOR THE TENTH CIRCUIT                            June 30, 2022
                            _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 21-6165
                                                      (D.C. Nos. 5:19-CV-00939-D &
  KEN EJIMOFOR EZEAH,                                      5:16-CR-00029-D-1)
                                                               (W.D. Okla.)
        Defendant - Appellant.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.
                    _________________________________

        Defendant-Appellant Ken Ejimofor Ezeah seeks a certificate of appealability

 (“COA”) to challenge the district court’s denial of his 28 U.S.C. § 2255 motion.

 Exercising jurisdiction under 28 U.S.C. §§ 1291 and 2253, we decline to issue a COA

 and dismiss this matter.

                                     BACKGROUND

        Based on a superseding indictment, Ezeah was charged with twenty counts of

 conspiracy, wire fraud, and aggravated identity theft. He later accepted a plea agreement

 with an appeal waiver. In exchange for pleading guilty to one count of conspiracy to



        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-6165     Document: 010110704001          Date Filed: 06/30/2022      Page: 4



 commit wire fraud, the government dismissed the remaining counts and recommended a

 three-level sentencing reduction for acceptance of responsibility.

        At his change-of-plea hearing, Ezeah told the district court that he had reviewed

 the terms of the plea agreement with his attorney, that he understood the terms, and that

 the plea agreement encompassed the full scope of his arrangement with the government.

 The district court found that Ezeah had pleaded voluntarily and accepted his guilty plea.

        Before his sentencing, Ezeah moved for a downward variance. He pointed to,

 among other things, the fact that he cooperated with the government by testifying against

 his co-defendant. But Ezeah acknowledged in his motion for a downward variance that

 his “cooperation and testimony were not required by his plea agreement; rather, it was

 voluntary.” R. vol. 3 at 424 (internal citations omitted). Ezeah also admitted, through

 counsel, at the sentencing hearing that he had decided to cooperate “for [the] right

 reasons, not just for sentencing reasons.” R. vol. 1 at 235.

        The district court sentenced Ezeah to 132 months’ imprisonment—the middle of

 his guideline range of 121–151 months. As the district court was announcing the

 sentence, Ezeah fainted, leading to the court to adjourn the hearing.

        When the parties reconvened a week later to continue the sentencing, Ezeah asked

 to withdraw his guilty plea. He insisted that the government had fraudulently induced his

 guilty plea by promising to move for a reduction under § 5K1.1,1 which it failed to do. In


        1
          Through a § 5K1.1 motion, the government may ask a district court to depart
 from the guidelines if a defendant “has provided substantial assistance in the
 investigation or prosecution of another who has committed an offense.” U.S.S.G. ch. 5,
 pt. K, § 5K1.1.
                                               2
Appellate Case: 21-6165      Document: 010110704001         Date Filed: 06/30/2022     Page: 5



 response, the government advised the court that it had promised only to recommend a

 three-level reduction for acceptance of responsibility. The district court sided with the

 government, rejected Ezeah’s request to withdraw his guilty plea, and entered its

 previously announced sentence.

        Ezeah appealed his sentence. In United States v. Ezeah, 738 F. App’x 591, 594

 (10th Cir. 2018), we held that the government “was not obligated to move for the

 reduction claimed by Mr. Ezeah, and it therefore ha[d] not breached the plea agreement.”

 So we enforced the appeal waiver and dismissed his appeal. Id. at 595. Still, we

 recognized that the waiver contained an exception for claims of ineffective assistance of

 counsel. Id. at 594. Thus, we noted that Ezeah was not barred from filing a § 2255 motion

 to contest his guilty plea and sentence. Id. at 594.

        Ezeah then filed a § 2255 motion. He argued that his attorney had been ineffective

 by failing to advise the district court that the government had, in an unwritten promise,

 agreed to move for a sentence reduction under § 5K1.1 at his sentencing. To support his

 motion, Ezeah submitted his own affidavit and one from his brother. The latter included a

 text message from Ezeah’s attorney that said, in part, “Ken [Ezeah] will have possibly

 two opportunities to give substantial assistance which may result in a reduction of

 sentence if he pleads guilty.” R. vol. 2 at 306. The district court denied Ezeah’s § 2255

 motion without an evidentiary hearing and refused to issue him a COA.

        Ezeah now appeals, arguing that, at minimum, he is entitled to an evidentiary

 hearing. He also seeks a COA.



                                               3
Appellate Case: 21-6165     Document: 010110704001         Date Filed: 06/30/2022      Page: 6



                                       DISCUSSION

 I.     Standard of Review

        Ezeah must obtain a COA to pursue an appeal. 28 U.S.C. § 2253(c)(1)(B). We will

 issue a COA “only if the applicant has made substantial showing of the denial of a

 constitutional right.” 28 U.S.C. § 2253(c)(2). This standard is satisfied when a prisoner

 shows that “reasonable jurists could debate whether (or, for that matter, agree that) the

 petition should have been resolved in a different manner.” Welch v. United States, 578

 U.S. 120, 127 (2016) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

 II.    Merits

        When a defendant challenges his guilty plea based on a claim of ineffective

 assistance of counsel, he must show: (1) that his attorney’s performance “fell below an

 objective standard of reasonableness”; and (2) that “the deficient performance prejudiced

 the defense.” United States v. Weeks, 653 F.3d 1188, 1200–01 (10th Cir. 2011) (quoting

 Strickland v. Washington, 466 U.S. 466, 687–88 (1984)).

        “Solemn declarations in open court carry a strong presumption of verity.”

 Blackledge v. Allison, 431 U.S. 63, 74 (1977). Indeed, “the representations of the

 defendant, his lawyer, and the prosecutor at [plea hearings], as well as any findings made

 by the judge accepting the plea, constitute a formidable barrier in any subsequent

 collateral proceedings.” Id. at 73–74. We have also held that the “truth and accuracy” of

 statements made at plea proceedings “should be regarded as conclusive in the absence of

 a believable, valid reason” that would justify departing from them. Hedman v. United

 States, 527 F.2d 20, 22 (10th Cir. 1975).

                                              4
Appellate Case: 21-6165      Document: 010110704001          Date Filed: 06/30/2022      Page: 7



        Here, the district court found that Ezeah’s “self-serving, post-hoc statements”

 could not overcome the “formidable barrier” presented by his own declarations, those of

 his attorney, and those of the government at his plea hearing. R. vol. 2 at 339, 341

 (citation omitted). This was so, the court reasoned, because Ezeah’s version of events

 would require Ezeah’s attorney and the government to have “lied to the Court about the

 contents of the plea agreement,” and for Ezeah to have “perjured himself when describing

 his understanding of the plea agreement.” R. vol. 2 at 339.

        We agree. As the district court correctly pointed out, Ezeah’s cooperation was “a

 means of arguing for leniency”—not an unwritten agreement for the government to

 submit a motion based on substantial assistance. R. vol. 2 at 341. In fact, Ezeah stated

 that his “cooperation and testimony were not required by his plea agreement; rather, it

 was voluntary.” R. vol. 3 at 424 (internal citations omitted). On top of that, at his

 sentencing hearing, he assured the district court, through counsel, that he had decided to

 cooperate “for [the] right reasons, not just for sentencing reasons.” R. vol. 1 at 235; see

 also Blackledge, 431 U.S. at 74 (“Solemn declarations in open court carry a strong

 presumption of verity.”). Ezeah’s two affidavits don’t overcome the “strong presumption

 of verity” that we place on these statements. Blackledge, 431 U.S. at 74.

        To the extent that Ezeah argues that the district court erred by denying his § 2255

 motion without an evidentiary hearing, we see no abuse of discretion.2 No evidentiary



        2
         In a § 2255 proceeding, we review the denial of an evidentiary hearing for an
 abuse of discretion. United States v. Clingman, 288 F.3d 1183, 1187 n.4 (10th Cir. 2002).

                                               5
Appellate Case: 21-6165      Document: 010110704001         Date Filed: 06/30/2022    Page: 8



 hearing is needed when the “the district court finds the case record conclusively shows

 the prisoner is entitled to no relief.” United States v. Marr, 856 F.2d 1471, 1472 (10th

 Cir. 1988); see also 28 U.S.C. § 2255(b). As we’ve explained above, the record

 demonstrates that Ezeah is not entitled to relief.3

                                       CONCLUSION

        For these reasons, we deny Ezeah’s request for a COA and dismiss this matter.


                                                Entered for the Court


                                                Gregory A. Phillips
                                                Circuit Judge




        3
         The Supreme Court has noted that when a defendant’s motion is based on a
 claim “that not only his own transcribed responses, but those given by two lawyers, were
 untruthful,” he will be entitled “to an evidentiary hearing only in the most extraordinary
 circumstances.” Blackledge, 431 U.S. at 80 n.19. Such circumstances aren’t present here.
                                               6